          Case 1:20-cv-01779-AJN Document 18 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       11/2/2020



  Daniella I Bowman,

                         Plaintiff,
                                                                                20-cv-01779 (AJN)
                 –v–
                                                                                      ORDER
  Receivables Performance Management LLC,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The parties indicated in their Case Management Plan that they might seek referral to the

Magistrate Judge for a settlement conference or to the Southern District’s Mediation Program. If

the parties intend to seek referral to one of these alternative dispute resolution mechanisms, they

must file a joint letter requesting referral by November 9, 2020.



       SO ORDERED.

 Dated: November 1, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
